Citation Nr: 1620920	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  08-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to a rating greater than 20 percent for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV, prior to July 15, 2015.

2.  Entitlement to a rating greater than 20 percent for left upper extremity limitation of motion due to muscle group IV injury, from July 15, 2015 forward.

3.  Entitlement to a rating greater than 20 percent for peripheral neuropathy of the left upper extremity due to muscle group IV injury, from July 15, 2015 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

By way of history, in October 1962 the RO granted service connection for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV.  This disability was rated as 10 percent disabling based upon muscle impairment under Diagnostic Code 5304, effective from June 9, 1962.  

Thereafter, in October 2004 the RO awarded an increased rating of 20 percent under Diagnostic Code 5201, effective from July 27, 2004.  In making this determination, the RO noted that the condition was formerly evaluated under Diagnostic Code 5304 but was now evaluated it under Diagnostic Code 5201 to reflect the functional loss and loss of range of motion of the left shoulder.  

In the September 2007 rating decision on appeal, the RO denied entitlement to a rating in excess of 20 percent for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV, now listed under Diagnostic Code 5304-5201.  The hyphenated diagnostic codes indicate that impairment of muscle group IV under DC 5304 is the primary disorder, and that limitation of motion of the shoulder is the residual condition.  See 38 C.F.R. § 4.27 (2015).

In March 2015, the RO awarded a 20 percent rating for peripheral neuropathy of the left upper extremity under Diagnostic Code 5304- 8515, separate and apart from the 20 percent rating assigned for limitation of motion of the left upper extremity under Diagnostic Code 5304-5201.  This separate rating was assigned effective from July 15, 2015, forward.  Thus, the issue(s) has been recharacterized on appeal, as reflected on the title page.  

In May 2011, a hearing was held before the undersigned Veterans Law Judge, the transcript of which is included in the claims file.  This case was remanded in August 2011 and most recently in May 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In accordance with the May 2014 Board remand, the Veteran underwent a VA examination in July 2014 to determine the severity of his service-connected left upper extremity disability.  The VA examiner gave a detailed account of the Veteran's disability picture.  However on the muscle injury segment of the report, the examiner only referred to functional limitations to muscle group VI.  The examiner did not refer to the service-connected injury to muscle group IV.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, re-examination is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 2015 forward.
 
2.  Thereafter, schedule the Veteran for a VA muscle/orthopedic/ neurological examination(s) to determine the severity of his service-connected left upper extremity disorder.  The claims folder should be made available to and reviewed by the examiner(s).  
 
All necessary tests, including X-rays and an EMG, if indicated, should be performed.

The examiner(s) should identify and describe in detail all residuals attributable to the Veteran's service-connected left upper extremity disability.  The examiner(s) should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity and those symptoms.  

The examiner(s) should report the range of motion of the left arm, and indicate whether the arm is limited to (a) 25 degrees of motion from the side, (b) motion to midway between side and shoulder level, or (c) motion to shoulder level.  The examiner(s) should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss or loss of functionality of the muscle due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner(s) should also describe whether pain significantly limits functional ability during flare-ups or when the left arm is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner(s) should also report the functionality of MUSCLE GROUP IV and indicate whether there is effect on the (1) stabilization of the shoulder against injury in strong movements, (2) holding the head of the humerus in the socket, (3) abduction, or (4) outward rotation and inward rotation of the arm.  The examiner(s) should state whether any effects on those four functions are severe, moderately severe, moderate, or slight.  

With regard to any neurological disability resulting from the service-connected disability, to include the radiculopathy of the left upper extremity, the specific nerve(s) affected should be specified.  If found, the degree of paralysis caused by the service-connected disability should be described.  

The examiner(s) must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

